DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
 
Allowable Subject Matter

The indicated allowability of canceled claims 2 and 7 is withdrawn in view of the newly discovered reference(s) to Ota.  Rejections based on the newly cited reference(s) follow.


Information Disclosure Statement

The information disclosure statement filed February 16, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (e.g., Japanese Office Action issued January 21, 2021 for corresponding Japanese Application No. 2018-538272).  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed April 15, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (e.g., Japanese Office Action issued March 23, 2021 for corresponding Japanese Application No. 2018-538272).  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6 and 8-16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US Patent 9634079 B2 (“Ota”).
Re Claim 1:  Ota anticipates a display device comprising a pixel (FIG. 4) arranged therein, 
the pixel including (FIG. 4) 
a light emitting unit (col 10, lines 1-3)  in which an anode electrode (43-1) is formed in the uppermost layer of a multilayer wiring structure (wiring layers including at least LE1, LE0, LD1, LD0 and metals therein)
formed by alternately stacking a plurality of insulating layers and a plurality of wiring layers (FIG. 4, showing alternating insulation and wiring elements), 
(43-0 opposite CA1) electrically connected to the anode electrode of the light emitting unit (43-0 connected to 43-1 via conductive elements at HF70), and 
a second capacitor element (at least CA0 opposite 41) electrically connected to the anode electrode (41 connected to 43-1 via elements at HE3, GE3, HF3), 
the first capacitor (43-0/CA1) element including 
a first electrode (CA1) formed in a first layer below the anode electrode (composite of LE0/LD1 below 43-1), 
a second electrode (43-0) formed in a second layer (layer coplanar with 43-0 and adjacent LE1) below the anode electrode (below 43-1), opposite to the first electrode (opposite CA1), and electrically connected to the anode electrode via a first contact unit (43-0 connected to 43-1 via elements at HF70), and 
a first insulating layer (material of LE0 located between 43-0 and CA1) interposed between the first electrode and the second electrode (material of LE0 located between 43-0 and CA1), 
the second capacitor (CA0/41) element including 
a third electrode (CA0) formed in the first layer (within LE0/LD1), and 
a fourth electrode (41) electrically connected to the anode electrode 43-1 (41 connected to 43-1 via elements at HE3, QE3, HF3).  


    PNG
    media_image1.png
    426
    638
    media_image1.png
    Greyscale


Re Claim 3:  Ota anticipates claim 1 in the manner described above.
 
Ota further anticipates the claimed limitation wherein 
the pixel comprises a driving transistor (Tdr; FIG. 2 and 4) that drives the light emitting unit (45; see FIG. 2), and a writing transistor (Tsl; FIG. 2 and 4; see also col. 8, line 49- col. 9, line 40 describing Tsl and it involved in the “writing” period) that writes a signal to a gate electrode of the driving transistor (Tdr), and 3Application No. 16/322,008Docket No.: 880005-6292-USO1  
Amendment dated December 11, 2020In Response to Office Action dated September 11, 2020the first (43-0 opposite CA1) and second (at least CA0 opposite 41) capacitor elements are connected in parallel and are arranged between the gate electrode of the driving transistor (Tdr) and the anode electrode of the light emitting unit (45), and hold the signal written by the writing transistor (Tsl). 


    PNG
    media_image2.png
    451
    458
    media_image2.png
    Greyscale







Re Claim 4:  Ota anticipates claim 1 in the manner described above. 

Ota further anticipates the claimed limitation wherein a substrate on which the pixels (Pd or Pe; col 6, lines 63-64) are two-dimensionally (col 6, lines 60-67) arranged is a semiconductor substrate (col 6, lines 50-55).  

Re Claim 5:  Ota anticipates claim 1 in the manner described above.

Ota further anticipates the claimed limitation wherein the light emitting unit (col 10, lines 1-3) comprises an organic electroluminescence element (col 10, lines 16-32).  

Re Claim 6:  Ota anticipates an electronic device comprising a display device, the display device including a pixel (FIG. 4) arranged therein, 
the pixel including (FIG. 4) 
(col 10, lines 1-3) in which an anode electrode (43-1) is formed in the uppermost layer of a multilayer wiring structure (wiring layers including at least LE1, LE0, LD1, LD0 and metals therein) formed by alternately stacking a plurality of insulating layers and a plurality of wiring layers (FIG. 4 showing alternating insulation and wiring elements), 
a first capacitor element (43-0 opposite CA1) electrically connected to the anode electrode (43-1) of the light emitting unit (43-0 connected to 43-1 via conductive elements at HF70), and 
a second capacitor element (at least CA0 opposite 41) electrically connected to the anode electrode (43-1), 
the first capacitor (43-0/CA1) element including 
a first electrode (CA1) formed in a first layer (composite of LE0/LD1) below the anode electrode 43-1 (FIG. 4), 
a second electrode (43-0) formed opposite to the first electrode (CA1) in a second layer below the anode electrode 43-1, and electrically connected to the anode electrode 43-1 via a first contact unit (HF70), and 
a first insulating layer (material of LE0 located between 43-0 and CA1) interposed between the first electrode and the second electrode (material of LE0 located between 43-0 and CA1), 
the second capacitor (CA0/41) element including 
a third electrode (CA0) formed in the first layer (within LD0/LD1), and 
a fourth electrode (41) electrically connected to the anode electrode (41 connected to 43-1 via elements at HE3, QE3, HF3).  

Re Claim 8:  Ota anticipates claim 6 in the manner described above.

Ota further anticipates wherein the pixel comprises 
a driving transistor (Tdr; FIG. 2 and 4) that drives the light emitting unit (45; see FIG. 2), and 
a writing transistor (Tsl; FIG. 2 and 4; see also col. 8, line 49- col. 9, line 40 describing Tsl and it involved in the “writing” period) that writes a signal to a gate electrode of the driving transistor (Tsl directly connected to gate of Tdr), and 
(41/CA0 interface and 43-0/CA1 interface)
are connected in parallel (see FIG. 4 where 41 and 43-0 are directly electrically connected and opposite CA1 and CA0 which are directly electrically connected forming two capacitors in parallel) and 
are arranged between (electrically between) the gate electrode of the driving transistor and the anode electrode of the light emitting unit (see provided mark-up for simplicity showing the pathway between the gate of Tdr and the anode [E1] of the LED 45 passing through C), and 

    PNG
    media_image2.png
    451
    458
    media_image2.png
    Greyscale

hold the signal written by the writing transistor (see also col. 8, line 49-col. 9 line 40 describing the operation of the capacitor holding charge passed through Tsl).  

Re Claim 9:  Ota anticipates claim 6 in the manner described above. 

Ota further anticipates the claimed limitation wherein a substrate 10 on which the pixels (Pd or Pe; col 6, lines 62-65) are two-dimensionally (col 6, lines 60-67) arranged is a semiconductor substrate (col 6, lines 50-55).  

Re Claim 10:  Ota anticipates claim 6 in the manner described above.

(col 10, lines 1-3)   comprises an organic electroluminescence element (col 10, lines 16-32).  

Re Claim 11:  Ota anticipates claim 6 in the manner described above.

Ota further anticipates the claimed limitation, wherein the fourth electrode (41) is formed in a third layer LD0/LC (FIG. 4).  

    PNG
    media_image1.png
    426
    638
    media_image1.png
    Greyscale




Re Claim 12: Ota anticipates claim 6 in the manner described above.  

Ota further anticipates the claimed limitation, wherein the fourth electrode 41 is electrically connected to the anode electrode 43-1 via a second contact unit (QE3).  

Re Claim 13:  Ota anticipates claim 6 in the manner described above.

Ota further anticipates the claimed limitation, wherein the first electrode (CA1) is electrically connected to the third electrode (CA0) via a third contact unit (HE70).  

Re Claim 14:  Ota anticipates claim 1 in the manner described above.

Ota further anticipates the claimed limitation, wherein the fourth electrode 41 is formed in a third layer LD0/LC (FIG. 4).  

Re Claim 15:  Ota anticipates claim 1 in the manner described above.

Ota further anticipates the claimed limitation, wherein the fourth electrode 41 is electrically connected to the anode electrode 43-1 via a second contact unit (QE3).  

Re Claim 16:  Ota anticipates claim 1 in the manner described above.

Ota further anticipates the claimed limitation, wherein the first electrode (CA1) is electrically connected to the third electrode (CA0) via a third contact unit (HE70).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles N. Ausar-El/
Examiner
Art Unit 2819
5/22/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819